Exhibit 10.74
 
AMENDED AND RESTATED
EQUIPMENT LEASE AGREEMENT
 
THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Agreement”), dated as of
November 21, 2002, is made by and between RF Monolithics, Inc., a Delaware
corporation (“Lessor”), having its principal place of business at 4347 Sigma
Road, Dallas, TX, 75244, and Tai-Saw Technology Co., Ltd., (“Lessee”) a
corporation duly organized and existing under the laws of Taiwan, with its
principal place of business at No. 3, Industrial 2nd Rd., Ping-Chen Industrial
District, Taoyuan, 324, Taiwan, R.O.C., and amends and restates and supersedes
in its entirety that certain Equipment Lease Agreement dated as of December 17,
2001, between Lessor and Lessee (the “Original Agreement”)
 
RECITALS
 

 
1.
 
Lessee and Lessor entered into a separate agreement (the “Manufacturing Assembly
Agreement”) pursuant to which Lessee has Manufactured and will Manufacture
Product (as defined in that Agreement) for Lessor using leased Assets.
Successful qualification testing of Product is a vital step which is mentioned
in certain paragraphs below and which will initiate certain actions as detailed
in those paragraphs.

 

 
2.
 
Lessee has leased certain machinery and equipment from Lessor for purposes of
Manufacturing of said Product pursuant to the Original Agreement.

 

 
3.
 
The parties desire to enter into this Agreement to clarify, update and more
completely set forth their agreements.

 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
 
ARTICLE 1
 
LEASE
 
1.1    Lease of Machinery and Equipment.    Upon the terms and subject to the
conditions and other provisions set forth in this Agreement, Lessor hereby
agrees to lease to Lessee, and Lessee hereby agrees to make lease payments to
Lessor for, machinery, equipment, accessories and manuals listed on Exhibit “A”
attached hereto (the “Assets”).



Page 1 of 14



--------------------------------------------------------------------------------

(a)  Total of Lease Payments.    [RFM 013—Material has been omitted pursuant to
a Request for Confidential Treatment made by RFM. Material has been filed
separately with the Commission.
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(b)  Lease Prepayment.    Lessee will pay Lessor a Lease Prepayment [RFM
014—Material has been omitted pursuant to a Request for Confidential Treatment
made by RFM. Material has been filed separately with the Commission.] to cover
the partial monthly lease payment RFM015- Material has been omitted pursuant to
a Request for Confidential Treatment made by RFM. Material has been filed
separately with the Commission.] of the lease period including any periods of
renewal. The parties agree and acknowledge that the Lease Prepayment has been
paid in full pursuant to the Original Agreement.
 
(c)  Fair Market Purchase Option.    Lessee will have the option at the end of
this lease agreement to purchase the Assets under Lease Agreement as described
in subsequent paragraphs, at the then fair market value (the “Fair Market value
Purchase Option”).
 
(d)  Lease Payments.    Monthly payments of [RFM 016- Material has been omitted
pursuant to a Request for Confidential Treatment made by RFM. Material has been
filed separately with the Commission.] are due under this Agreement (“Lease
payments”) during the Lease Term. The timing of the first monthly lease payment
will be based on the date of notification of successful Product qualification
testing from Lessor to Lessee. Notification can be by e-mail or other electronic
transfer means. The first monthly lease payment will be due on the fifth (5th)
day of the month following notification of successful Product qualification
testing unless the Lease Payments are suspended under the Guaranteed Minimum
Order Quantity provisions listed below in this paragraph. Lessee shall wire
transfer to Lessor a payment in immediately available funds of U.S. Dollars per
Lessor’s instructions. The parties acknowledge that no Lease Payments have been
made to date. Such payments shall continue to be paid in each succeeding month,
due on the fifth day of each month, but with one-week grace period, thereafter
until the end of the lease period described below, at which time, Lessee will
have the option to purchase the Assets at the then fair market value per
paragraph 1.1(c) above. Lease payments may be suspended without penalty, if the
total quantity of Product Ordered by Lessor in a given month is not equal to or
greater than the “Guaranteed Minimum Order Quantity” as defined in Schedule A1,
paragraph 3.2 of the “Manufacturing Assembly Agreement” into which Lessor and
Lessee have entered. Such suspension will continue until such time as the total
quantity of Product Ordered by Lessor in a month is equal to or greater than, or
returns to being equal to or greater than, the “Guaranteed Minimum Order
Quantity.” If the sum of the quantities of Product Ordered by the last week of a
month is equal to or greater than the “Guaranteed Minimum Order Quantity,” then
the “Guaranteed Minimum Order Quantity” shall be deemed to be in effect for that
month, and the lease payment for that month will be due on the fifth (5th) day
of the following month as indicated above in this paragraph.



Page 2 of 14



--------------------------------------------------------------------------------

(e)  Term of the Lease.    The term of the lease period for the Assets is 36
months beginning from the date of the first monthly lease payment. Until and
after the first monthly lease payment is made, paragraphs 1.1(i) and 3.1 apply.
Lease is renewable annually in twelve (12) month increments (such term,
including its extensions, if any, is referred to as the “Lease Term”).
 
(f)  Early Termination of the Lease.    The Lease Agreement may be terminated
sooner than 36 months as follows:
 
(1)  If Lessee for any reason initiates early termination of the Lease
Agreement, Lessee must inform Lessor at least 180 days prior to anticipated
termination. Lessee and Lessor must enter into negotiation regarding the early
termination of the Lease Agreement. Lessee agrees to pay any early termination
fees or other special charges as negotiated between Lessee and Lessor, and will
arrange for and pay for all de-installation, crating and other preparation for
shipment, shipment, customs, and delivery of Assets back to Lessor, to include
installation and repair of Assets at Lessor’s facility, if Lessor deems
appropriate and necessary.
 
(2)  If (i) Lessee fails to regularly pay lease payments, (ii) Lessor is not in
default under this Agreement, and (iii) Lessor is in compliance with its volume
obligations set forth in paragraph 1.1(f)4 below and Lessee does not make
arrangements for satisfaction of lease payments that Lessor deems appropriate
and acceptable, then the Lessee will be in breach of Agreement and must return
assets to Lessor at Lessee’s expense, to include de-installation at Lessee’s
facility, crating and other preparation for shipment, shipment, customs charges,
delivery to Lessor’s facility and installation and repair at Lessor’s facility
necessary to make the Assets functional if necessary. Termination of this
Agreement under this case shall in no way relieve Lessee from the obligation to
make payment of all amounts then due and payable. Further, Lessor shall be
entitled to recover any and all actual costs, expenses and damages, including
reasonable attorneys’ fees and/or offset any amounts due to Lessor by any and
actual costs and expenses incurred by Lessor as a result of the breach of this
Agreement. Any remedies of this nature shall not be exclusive, but shall be
cumulative of any other remedy herein or any other statute or law.
 
(3)  If Lessor for any reason except for a breach of this Agreement as indicated
in paragraph 1.1(f)2 above, initiates early termination of the Lease Agreement,
Lessor must inform Lessee at least 180 days prior to anticipated termination.
Lessor and Lessee must enter into negotiation regarding the early termination of
the Lease Agreement. Lessor agrees to pay any early termination fees or other
special charges as negotiated between Lessor and Lessee, and will arrange for
and pay for shipment and transfer of Assets back



Page 3 of 14



--------------------------------------------------------------------------------

 
to Lessor, to include any installation and repair of Assets at Lessor’s
facility. Early termination fees may include a prorated repayment by the Lessor
to the Lessee of the Lease Prepayment amount based on the remaining months of
the Lease Period divided by the Lease Period to include any renewals.
 
[RFM 017- Material has been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission.]
 
(4)  As noted in the Recitals of this Agreement, Lessor and Lessee have entered
into a separate agreement (the “Manufacturing Assembly Agreement”) under which
Lessee will Manufacture Product (as defined in that agreement) for Lessor using
Assets. A material breach of this referenced agreement (the “Manufacturing
Assembly Agreement”) regarding and involving the Product listed in Schedule A1
of that agreement shall also constitute a breach of this Agreement. Under this
condition, Lessoragrees to not remove Assets from Lessee’s factory and to allow
Lessee to use Assets to manufacture products for other customers until breach is
corrected, or until the Lease is terminated. Lessee agrees to continue monthly
lease payments for each month from the time of the breach until the breach is
corrected, or until the Lease is terminated.
 
If the breach of the Manufacturing Assembly Agreement cannot be corrected to the
satisfaction of Lessor, Lessee shall have the option of keeping the Assets and
paying Lessor a negotiated Fair Market Value Purchase Price, or returning Assets
to Lessor at Lessee’s expense. In either case, Lease shall be considered to be
terminated at that time. If Assets are returned to Lessor, Lessee will be liable
for expenses to include de-installation at Lessee’s facility, crating and other
preparation for shipment, shipment, customs charges, delivery to Lessor’s
facility and installation and any repairs at Lessor’s facility necessary to make
the Assets functional. Further, Lessor shall be entitled to recover any and all
actual costs, expenses and damages, including reasonable attorneys’ fees and/or
offset any amounts due to Lessee by any and actual costs and expenses incurred
by Lessor as a result of the breach of this Agreement. Any remedies of this
nature shall not be exclusive, but shall be cumulative of any other remedy
herein or any other statute or law.
 
(5)  If both parties deem that it is in their mutual best interest to terminate
the Lease Agreement prior to the defined term of the program, then Assets may be
purchased by Lessee or may be returned to Lessor. If Assets are to be purchased
by Lessee, both parties will establish and agree on a Fair Market Value Purchase
Price. However, nothing in the preceding sentence shall obligate Lessor to
reduce the total of the unpaid balance of the



Page 4 of 14



--------------------------------------------------------------------------------

 
remaining lease payments. Lessor will deliver to Lessee a bill of sale for the
Assets after receipt of either payment of the all remaining lease payments and
the Fair Market Value Purchase Price, or a Fair Market Value Purchase Price as
negotiated by both parties, and this Agreement will then be considered to be
terminated. If Assets are to be returned to Lessor, Lessor will be liable for
expenses to include de-installation at Lessee’s facility, crating and other
preparation for shipment, shipment, customs charges, delivery to Lessor’s
facility and installation and any repairs at Lessor’s facility necessary to make
the Assets functional.
 
(6)  If during the term of this Lease, a petition in bankruptcy is filed by or
against Lessee, or if Lessee, as a debtor, seeks or takes the benefit of any
insolvency or debtor’s relief proceedings, or if Lessee shall file or attempt to
file an assignment for the benefit of creditors, or if Lessee shall apply to its
creditors to compound its debts, then in any such event, Lessor may without any
prejudice to any other lawful remedy, terminate this Equipment Lease Agreement,
and Lessee shall, upon demand, at Lessee’s sole expense, de-install Assets from
Lessee’s facility, crate and otherwise prepare the Assets for shipment, ship
Assets to Lessor’s facility, pay any customs fees necessary, install Assets at
Lessor’s facility and make Assets operational at Lessor’s facility.
 
(7)  If during the term of this Lease, a petition in bankruptcy is filed by or
against Lessor, or if Lessor, as a debtor, seeks or takes the benefit of any
insolvency or debtor’s relief proceedings, or if Lessor shall file or attempt to
file an assignment for the benefit of creditors, or if Lessor shall apply to its
creditors to compound its debts, then in any such event, Lessee may without any
prejudice to any other lawful remedy, terminate this Equipment Lease Agreement.
Lessee may petition the appropriate judicial body to acquire Assets at a then
established Fair Market Value Purchase Price. If Lessee chooses not to petition
to acquire Assets, Assets shall, at Lessor’s sole expense, be de-installed from
Lessee’s facility, crated or otherwise prepared for shipment, and shipped to
Lessor’s, or another otherwise designated facility. Lessor shall pay any customs
fees necessary.
 
(g)  Deliveries of the Parties.    Upon closing of and exercise of the Fair
Market Value Purchase Option, or other sale of Assets to Lessee,
 
(1)  Lessor shall deliver to Lessee a bill of sale with respect to the Assets
(the “Bill of Sale”), duly executed by Lessor, after Lessor’s receipt of full
payment of the lease payments and the Fair Market Value Purchase Price from
Lessee, or the receipt of payment of the negotiated Fair Market Value Purchase
Price as indicated in paragraph 1.1(f)4 or 1.1(f)5.



Page 5 of 14



--------------------------------------------------------------------------------

(2)  Lessor will arrange for crating and/or shipment of the Assets to Lessee
using Lessee’s instructions for use of a freight forwarder per paragraphs 4.6
(a) and 4.6(b).
 
(3)  Each party shall deliver to the other party such other documents and
certificates as the other party may reasonably request.
 
(h)  Delivery of Assets; Title; Risk of Loss.    The parties acknowledge that
the Assets leased hereunder were delivered to Lessee’s facility FOB, Dallas,
Texas, U.S.A. (as defined in IncoTerms (2000) published by the International
Chamber of Commerce) pursuant to the Original Agreement. Title to the Assets
shall pass to Lessee upon exercise of the Fair Market Purchase Option and
Lessor’s receipt of full payment of the Fair Market Value Purchase Price from
Lessee. The parties acknowledge that Risk of Loss with respect to the Assets
passed to Lessee upon delivery to freight forwarder at Dallas, Texas, U.S.A
pursuant to the Original Agreement. Lessee agrees to procure insurance against
loss and damage for leased Assets equal to the value of the Assets as shown in
Exhibit A of this Agreement to be in force at the time Assets are delivered to
the freight forwarder, and agrees to continue insurance against loss and damage
equal to the depreciated value at any time during each subsequent 12-month
period going forward until the end of the lease period, or until Lessee obtains
title to the Assets.
 
(i)  Ownership.    Lessee understands and acknowledges that it shall under no
circumstances be considered to have any ownership or proprietary interest in the
Assets during the time when the Assets are under Lessee’s control. This includes
the time prior to the first monthly lease payment. Lessee agrees to segregate on
its company books and conspicuously label leased Assets on each piece of
equipment to indicate RFM ownership until the lease is terminated. Lessee agrees
that it will not mortgage, pledge, assign or borrow against the leased Assets
during the time the lease is in force or that Assets are under Lessee’s control.
 
(j)  Use of Assets.    Lessor agrees that Lessee may use Assets to manufacture
products for other customers with prior approval in writing from Lessor.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1    Representations and Warranties of Lessor.    Lessor hereby represents and
warrants to Lessee as follows:
 
(a)   Organization and Qualification.    It is a corporation duly organized,
existing and in good standing under the laws of the state of its incorporation
and has the corporate power to own its properties and to carry on its business
as now being conducted.



Page 6 of 14



--------------------------------------------------------------------------------

(b)  Authorization; Enforcement.    It has full legal right, power and authority
to enter into and perform this Agreement; and the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby have been duly authorized by it.
 
(c)  EXCLUSION OF WARRANTIES.    LESSOR WARRANTS THAT ALL OF THE ASSETS
PERFORMED SATISFACTORILY IN THE MANUFACTURE OF LESSOR’S PRODUCTS AT THE TIME
THEY WERE REMOVED FROM SERVICE TO BE CRATED FOR SHIPMENT. ALL OF THE ASSETS ARE
BEING TRANSFERRED TO LESSEE “AS IS” AND THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, ARE EXCLUDED FROM THIS AGREEMENT AND SHALL NOT APPLY TO THE
ASSETS TRANSFERRED AND SOLD.
 
If one or more individual Assets are deemed to be in need of repair prior to
shipment, Lessor will conduct necessary repairs at Lessor’s expense and the
individual Assets will be shipped to Lessee at a date later than the majority of
Assets are shipped. If the value of the individual Assets to be repaired is less
than 15% of the total value of Assets as indicated in Exhibit A, no adjustment
to the Lease Prepayment will be made. If the value of such individual Assets is
greater than 15% of the total value of the Assets as indicated in Exhibit A,
then the Lease Prepayment will be adjusted accordingly.
 
(d)  LIMITATION/DISCLAIMER OF LIABILITY.    EXCEPT FOR DAMAGES CAUSED BY
LESSOR’S WILLFUL MISCONDUCT, RECKLESSNESS, OR GROSS NEGLIGENCE, THE PARTIES
AGREE THAT TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSOR LIMITS OR DISCLAIMS
LIABILITY RELATED TO THE MANUFACTURE, DELIVERY, OR USE OF THE ASSETS AND/OR
SUPPLIES USED IN CONNECTION WITH THE ASSETS, AS FOLLOWS:
 
(1)  FOR DIRECT DAMAGES, LESSOR’S LIABILITY IS LIMITED TO THE AMOUNTS PAID BY
LESSEE FOR THE ASSETS GIVING RISE TO, OR WHICH ARE THE SUBJECT OF, THE CLAIM
WHETHER SUCH CLAIM ALLEGES BREACH OF CONTRACT, TORTIOUS CONDUCT INCLUDING BUT
NOT LIMITED TO NEGLIGENCE OR ANY OTHER THEORY;
 
(2)  LESSOR DISCLAIMS LIABILITY FOR INDIRECT, INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF USE, REVENUE, OR
PROFIT) WHETHER SUCH CLAIM ALLEGES BREACH OF CONTRACT, TORTIOUS CONDUCT
INCLUDING BUT NOT LIMITED TO NEGLIGENCE, OR ANY OTHER THEORY.
 
2.2    Representations and Warranties of Lessee.    Lessee represents and
warrants to Lessor as follows:



Page 7 of 14



--------------------------------------------------------------------------------

 
(a)  Organization and Qualification.    It is a corporation duly organized,
existing and in good standing under the laws of Taiwan, R.O.C., and has the
corporate power to own its properties and to carry on its business as now being
conducted.
 
(b)  Authorization; Enforcement.    It has full legal right, power and authority
to enter into and perform this Agreement and the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby have been duly authorized by it.
 
(c)  No Conflicts.    The execution, delivery and performance of this Agreement
and the consummation by it of the transactions contemplated hereby will not
result in a violation of its certificate of incorporation or bylaws or any law,
rule, regulation, order, judgment or decree applicable to it or by which any of
its properties or assets is bound or affected. No Consent, authorization or
order of, or filing or registration with, any Governmental Authority or any
other Person is required for the execution, delivery and performance by it of
this Agreement.
 
ARTICLE 3
 
OTHER AGREEMENTS
 
3.1     Asset Support.    Lessee acknowledges and agrees that it shall deal
directly with the respective manufacturer, or manufacturer’s representative to
obtain support for operation of the Assets at Lessee’s sole cost and expense.
Lessee agrees to take delivery, store, use and care for Assets to the same
degree Lessee uses with respect to his own assets. Lessee agrees to perform
preventative maintenance, maintenance, and repairs to Assets at his sole expense
to maintain them in proper working order during the lease term. Lessee agrees to
perform any preventative maintenance in accordance with recommendations of the
equipment manufacturer’s recommendations, or the Lessor’s reasonable
instructions. Lessee shall maintain insurance coverage at his sole discretion
for the Assets while in use or in storage at Lessee’s facility.
 
ARTICLE 4
 
GENERAL
 
4.1    Survival of Representations and Warranties.    Each of the
representations and warranties made by the parties in this Agreement shall
survive until the expiration of the lease period any applicable statute of
limitations.
 
4.2    Defined Terms.    As used herein, the terms below shall have the
following meanings:



Page 8 of 14



--------------------------------------------------------------------------------

 
“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof or entity or agency exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Person” means an individual, a corporation, a partnership (general or limited),
a limited liability company, an association, a trust or other entity or
organization, including a Governmental Authority.
 
4.3    Entire Agreement; Amendment.    This Agreement constitutes the entire
agreement of the parties and supersedes all previous proposals, oral or written,
and all negotiations, conversations or discussions heretofore between the
parties with respect to the subject matter hereof. This Agreement may be
amended, modified or supplemented only by written agreement signed by both of
the parties hereto.
 
4.4    Notices.    Notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if signed by the respective party giving them (in the case of any
corporation, the signature shall be by an officer or other authorized
representative thereof) and delivered by hand or by telecopy or on the date of
receipt indicated on the return receipt if mailed (registered or certified,
return receipt requested, properly addressed and postage prepaid):
 
If to Lessor:
 
RF Monolithics, Inc.
4347 Sigma Road
Dallas, Texas 75244
Attention: David T. Somerville, VP QA and Corporate Development
Fax: (972)-404-9476
E-Mail: somerville@rfm.com
 
Copy to (which shall not constitute notice):
 
Morton PLLC
12222 Merit Drive, #1270
Dallas, Texas 75251
Attention: Stephen Morton, Esq.
Fax: (972) 934-9299
E-Mail: smorton@mortonpllc.com
 
If to Lessee:
 
Yu Tung Huang
Tai-Saw Technology Co., Ltd.
No. 3, Industrial 2nd Rd.



Page 9 of 14



--------------------------------------------------------------------------------

 
Ping-Chen Industrial District
Taoyuan 324, Taiwan, R.O.C.
Facsimile: 886-3-469-7523
E-Mail: ythuang@mail1.taisaw.com
 
Copy to (which shall not constitute notice):
                                                                             
                  
                                                                              
                
                                                                              
                
                                                                              
                
                                                                              
                
 
4.5    Governing Law.    This Agreement is performable, in part, in Dallas
County, Texas and, in part, in Taiwan, R.O.C. and shall be governed by and
construed in accordance with laws of the State of Texas, U.S.A., without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Texas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than State of Texas. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.
 
4.6    Expenses.    Each party shall bear its own expenses in connection with
the execution, delivery and performance of this Agreement. Additional expenses
to be paid by the Parties of this Agreement are as follows:
 
(a)  Crating.    The parties acknowledged that Lessor has arranged for and paid
for the crating and other normal expenses required to prepare the Assets for
shipping to the Lessee pursuant to the Original Agreement, and that Lessee did
not request or pay for any special preparation of Assets for shipping pursuant
to the Original Agreement.
 
(b)  Shipping.    The parties acknowledge that Lessee paid for shipping the
Assets from Dallas, Texas, to Lessee’s facility per the Original Agreement, and
that Lessor arranged for shipment per the Original Agreement.
 
4.7    Dispute Resolution.
 
(a)  Negotiation.    In the event of any dispute or disagreement between parties
as to the interpretation of any provisions of this Agreement (or the performance
of obligations hereunder), the matter, upon written request of either party,
shall be referred to representatives of the parties for decision, each party
being represented by a senior executive officer who has no direct operational
responsibility for the matters contemplated by this Agreement. The
representatives shall promptly meet in a good faith effort to resolve the
dispute. If the representatives do not agree upon a decision within 30 calendar
days after reference of the matter to them, each of the parties shall be free to
exercise all other remedies available to it.



Page 10 of 14



--------------------------------------------------------------------------------

 
(b)    Dispute Resolution.    Any controversy, dispute or claim arising out of
or relating in any way to this Agreement or the other agreements contemplated
hereby or the transactions arising hereunder or thereunder that cannot be
resolved by negotiation pursuant to paragraph (a) above, shall be settled
exclusively by binding arbitration in Hong Kong., and in accordance with the
current Commercial Arbitration Rules of the International Chamber of Commerce.
The parties shall endeavor to select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this contract. In
the event the parties are unable to agree upon an arbitrator, each party will
select an arbitrator and the arbitrators in turn shall select a third
arbitrator. The language of the arbitration will be in English. The fees and
expenses of the arbitrator shall be shared equally by the parties and advanced
by them from time to time as required; provided, that at the conclusion of the
arbitration, the arbitrator may award costs and expenses (including the costs of
the arbitration previously advanced and the fees and expenses of attorneys,
accountants and other experts), plus interest, to the prevailing party to the
extent that in the judgment of the arbitrator it is fair to do so. No
pre-arbitration discovery shall be permitted, except that the arbitrator shall
have the power in his or her sole discretion, on application by any party, to
order pre-arbitration examination solely of those witnesses and documents that
any other party intends to introduce in its case-in-chief at the arbitration
hearing. The arbitrator shall render his or her award within 90 days of the
conclusion of the arbitration hearing. Notwithstanding anything to the contrary
provided in this Section 4.7 and without prejudice to the above procedures,
either party may apply to any court of competent jurisdiction for temporary
injunctive or other provisional judicial relief if such action is necessary to
avoid irreparable damage or to preserve the status quo until such time as the
arbitration panel is convened and available to hear such party’s request for
temporary relief. The award rendered by the arbitrator shall be final and not
subject to judicial review, and judgment thereon may be entered in any court of
competent jurisdiction. Any monetary award will be made and payable in U.S.
dollars free of any tax or other deduction.
 
4.8    Headings; References.    The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Articles” or “Sections” shall be deemed to be references to Articles
or Sections hereof unless otherwise indicated.
 
4.9    Counterparts.    This Agreement may be executed in counterparts and each
counterpart shall be deemed to be an original, but all of which shall constitute
one and the same original.
 
4.10    Severability.    If any provision of this Agreement or the application
thereof to any person or circumstance is determined to be invalid or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby, so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner adverse to any party. Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
 
4.11    English Controlling.    For purposes of convenience, this Agreement may
be translated, but



Page 11 of 14



--------------------------------------------------------------------------------

it is understood that the English version of the Agreement (and the Exhibits)
will control for all purposes. In the case of a conflict between the two
versions, the parties are responsible for performing in accordance with the
English version hereof.
 



Page 12 of 14



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the date first
above written.
 
    RF MONOLITHICS, INC.
Signature:
 
/s/    Jon S. Prokop        

--------------------------------------------------------------------------------

Printed Name:
 
Jon S. Prokop

--------------------------------------------------------------------------------

Title:
 
VP Manufacturing

--------------------------------------------------------------------------------

Date:
 
December 2, 2002

--------------------------------------------------------------------------------

 
 
 
    TAI-SAW TECHNOLOGY CO., LTD.
Signature:
 
/s/    Yu-Tung Huang        

--------------------------------------------------------------------------------

Printed Name:
 
Yu-Tung Huang

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

Date:
 
November 20,2002

--------------------------------------------------------------------------------



Page 13 of 14



--------------------------------------------------------------------------------

 
Exhibit A
“ASSETS”
 
[RFM 018—Material has been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission.]



Page 14 of 14